
	

113 HRES 480 IH: Honoring the Hudson River School Painters for their contributions to the United States.
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 480
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2014
			Mr. Engel submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Honoring the Hudson River School Painters for their contributions to the United States.
	
	
		Whereas the Hudson River School is considered the first school of American Art;
		Whereas the Hudson River School was a mid-19th century American art movement led by a group of
			 landscape painters, whose aesthetic vision was influenced by romanticism;
		Whereas the major Hudson River School Painters included Thomas Cole, Frederic Edwin Church, Asher
			 Brown Durand, Jasper Francis Cropsey, Sanford Robinson Gifford, Albert
			 Bierstadt, John Frederick Kensett, George Inness, Worthington Whittredge,
			 and Thomas Moran;
		Whereas the Hudson River School paintings capture the striking naturalistic landscape of the
			 continent, depicting the Hudson River Valley and the surrounding New York
			 areas, including the Catskill, Adirondack, and the White Mountains;
		Whereas Hudson River School paintings served as a vital role in cultivating American identity in
			 the mid-nineteenth century;
		Whereas the Hudson River School Painters influenced the environmental conservation movement and the
			 establishment of the National Park System under President Theodore
			 Roosevelt;
		Whereas in 2009 the New York delegation celebrated the 400th anniversary of the Hudson River School
			 which complements the importance of the Hudson River, and the Hudson
			 Valley, to the development and growth of the United States throughout the
			 history of our continent;
		Whereas the Hudson River School's portrayal of the Hudson River Valley is a cause of major tourism
			 this region experiences today;
		Whereas the Hudson River School Painters depicted the Hudson River Valley during the opening of the
			 Erie Canal which linked the Hudson River with the Great Lakes, and created
			 a main trade route from New York which fostered the city's influence in
			 the American economy;
		Whereas the Hudson River School Painters celebrated the ideals of American democracy,
			 individuality, and progress;
		Whereas the Hudson River School Painters illustrated themes such as Nature, Conservation, Civility,
			 Unity, Education, Family, Chivalry, and Development;
		Whereas the Hudson River School Painters expressed the sense that every generation of Americans
			 must seek to preserve the naturalness of the continent;
		Whereas the Hudson River School Painters accentuated the cardinal values of the nineteenth century
			 and such their ideals can assist contemporary America in the rebirth of
			 American culture: Now, therefore, be it
	
		That the House of Representatives recognizes and honors the Hudson River School Painters for their
			 contributions to the United States.
		
